Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Rajan et al. US 2008/0293402 A1.
Claims 1, 8 and 15:
Rajan discloses a system for testing and verifying mobile device operability on a remote cellular communication network via emulation (See figs. 2 and 6, simulation system), the system comprising: an input device communicatively coupled to a network (See fig. 2, TDS Input 240 coupled with network 200), the input device including a user- interface to receive inputs (See fig. 2, a TDS input unit 240 configured to receive the appropriate Technical Data Sheet), wherein the network is communicatively coupled to a cellular communication network (See figs. 1 and 6, system coupled with the cellular network) including a cellular communication infrastructure comprising a plurality of base stations, each base station corresponding to a geographic location (See fig. 1, plurality of base stations corresponding to geographical locations); an emulation server communicatively coupled to the network (See fig. 2 processing module coupled to network 200); one or more non-transitory storage media configured to store processor-executable instructions (See fig. 2, storage module 210); and one or more processors operatively connected to the emulation server and the one or more non-transitory storage media (See para 71, processor for performing functions) and configured to execute the processor-executable instructions to cause the system to: receive, via the input device, one or more parameters corresponding to a mobile device (See fig. 2, a TDS input unit 240 configured to receive the appropriate Technical Data Sheet); receive, via the input device, a selection of a specific geographic location (See para 55 and fig. 5, step 520, provide location); determine, via one or more processors of the emulation server, a specific base station from the plurality of base stations on the cellular communication network, where the specific base station corresponds to the specific geographic location (See para 58, “a live scanner 650 provides actual communication with a wireless network, such as through a base station or base station emulator (BSE) 652”. Also see para 62, simulations based on provided physical location); generate, via one or more processors of the emulation server, a clone image including a clone mobile device and a clone base station, where the clone mobile device is based on the mobile device corresponding to the one or more parameters, and where the clone base station corresponds to the specific base station (See figs. 7-8 and paras 61-63, representing WCD and different geographical coverage based on equipment identifier (Base station Equipment). Fig. 7 WCD and NID) and configured to communicate with the cellular communication network as the specific base station (See para 58, “a live scanner 650 provides actual communication with a wireless network, such as through a base station or base station emulator (BSE) 652”. Also see para 62, simulations based on provided physical location);  emulate, via the emulation server, the clone image such that the clone mobile device interacts with the clone base station to communicate with the cellular communication network through the clone base station (See figs. 5-8 and para 62, “This allows the user to run simulations based on different locales, in which the wireless environment in different regions, markets, sub-markets can be simulated.  This also permits the user to run simulations based on a physical location, while using the device 200 to determine the wireless environment which applies to that location, based on the TDS”. Fig. 5 step 540, emulate environment. Also see para 58, “a live scanner 650 provides actual communication with a wireless network, such as through a base station or base station emulator (BSE) 652”); and determine one or more operating values indicative of a performance of communication between the clone mobile device and the base station of the clone image during the emulation of the clone image (See para 50, “By providing such information, users can troubleshoot PRL problems and/or get a better understanding of the PRL in relation to SD.  For example, a user can compare the results with the expected behavior.  Accordingly, improvements and/or modifications can be made…. thereby providing better and/or more efficient service to WCDs”).
With regards to claim 15, a tangible, non-transitory computer-readable medium storing processor- executable instructions that, when executed by one or more processors of a system (See para 71, processor for performing functions). 
Claims 2, 9 and 16:
Rajan discloses compare the one or more operating values corresponding to the clone image to one or more expected performance values to determine a set of discrepancies (See para 50, “a user can compare the results with the expected behavior.  Accordingly, improvements and/or modifications can be made…. thereby providing better and/or more efficient service to WCDs”. Also see para 61, “Depicted is real or emulated signal strength 721, roaming status 722 and a description and identity of the communication link 725”. Also see para 56 “This permits the operator to perform simulations of different PRLs in comparison.  Similarly, comparative simulations can be performed with alternate TDS versions”).
Claims 3, 10 and 17:
Rajan discloses display, via a display of the input device, the set of discrepancies (See para 44, “a display module configured to display the results of system determination”. See para 50, “a user can compare the results with the expected behavior.  Accordingly, improvements and/or modifications can be made…. thereby providing better and/or more efficient service to WCDs”).
Claims 4, 11 and 18:
Rajan discloses that the one or more parameters comprise one or more of a device make, a device model, a calling plan, or a data plan (See para 9, “a Technical Data Sheet (TDS) is a document exchanged by roaming partners as a listing of available services to convey changes and additions to the network elements. …The TDS is used to help create the PRL”. This corresponds to calling plan or data plan).
Claims 5, 12 and 19:
Rajan discloses that the system to emulate the clone image further cause the system to: cause the clone mobile device to download data from the clone base station (See para 61, “Depicted is real or emulated signal strength 721, roaming status 722 and a description and identity of the communication link 725” this corresponds to clone mobile device of fig. 7. See para 58, “a live scanner 650 provides actual communication with a wireless network, such as through a base station or base station emulator (BSE) 652”. See para 74, “simulating "system bleed" by introducing interaction of wireless services across wireless service regions”. It is understood that “the actual communication” and “interaction of wireless services” include downloading of data).
Claims 6, 13 and 20:
Rajan discloses that the system to emulate the clone image further cause the system to: cause the clone mobile device to upload data to the clone base station (See para 61, “Depicted is real or emulated signal strength 721, roaming status 722 and a description and identity of the communication link 725” this corresponds to clone mobile device of fig. 7. See par 58, “a live scanner 650 provides actual communication with a wireless network, such as through a base station or base station emulator (BSE) 652”. See para 74, “simulating "system bleed" by introducing interaction of wireless services across wireless service regions”. It is understood that “the actual communication” and “interaction of wireless services” include uploading of data). 
Claims 7 and 14:
Rajan discloses that the instructions further cause the system to operate in a batch mode, wherein operating in batch mode (See paras 40-41, simulation: RF environment is emulated) includes: receiving a set of device configurations (See paras 9 and 40, appropriate TDS is received. Also see para 56 “The system can load an alternate version of a PRL … perform simulations of different PRLs in comparison.  Similarly, comparative simulations can be performed with alternate TDS versions”), and for each device configuration of the set of device configurations (See para 56 “The system can load an alternate version of a PRL … perform simulations of different PRLs in comparison.  Similarly, comparative simulations can be performed with alternate TDS versions”): generating a new clone image including a new clone mobile device corresponding to the device configuration, where each new clone image also includes the clone base station (See para 61, “Depicted is real or emulated signal strength 721, roaming status 722 and a description and identity of the communication link 725”. See para 58, “a live scanner 650 provides actual communication with a wireless network, such as through a base station or base station emulator (BSE) 652”); emulating, via the emulation server, the new clone image such that the new clone mobile device interacts with the clone base station (See para 61, “Depicted is real or emulated signal strength 721, roaming status 722 and a description and identity of the communication link 725”, this image corresponds to clone mobile device of fig. 7. See para 58, “a live scanner 650 provides actual communication with a wireless network, such as through a base station or base station emulator (BSE) 652”); and determining one or more new operating values indicative of a performance of the new clone image during emulation of the new clone image (See para 61, “Depicted is real or emulated signal strength 721, roaming status 722 and a description and identity of the communication link 725”. Also see para 44, “a display module configured to display the results of system determination”).
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
With regards to claims 1, 8 and 15, on page 2 of the applicant’s remarks, the applicant argues “Rajan fails to teach “the clone mobile device interacts with the clone base station to communicate with the cellular communication network through the clone base station”.
The examiner respectfully disagrees.  Rajan clearly discloses in para 58: “a live scanner 650 provides actual communication with a wireless network, such as through a base station or base station emulator (BSE) 652”. The interaction between the clone mobile device and clone base station corresponds to actual communication with the wireless network by the WCD and base station emulator on the RF live scanner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boulton US 2011/0257923 A1 discloses simulation on a lab workbench of conditions that would be encountered by a mobile device during a so-called drive test. Talaganov et al. discloses a test user connection is provided between a test user and a test site and an integrated test environment.  Location data are assigned to a target location of the test user, wherein such target location is to be emulated by the integrated test environment. Gruber et al. US 2014/0113625 A1 discloses a method automatically initializes a mobile station during a test between a mobile station and a test equipment emulating a single cell of a cellular mobile communication system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472